t c memo united_states tax_court everett j diers petitioner v commissioner of internal revenue respondent docket no filed date everett j diers pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner failed to report on schedule c profit or loss from business nonemployee compensation of dollar_figure whether petitioner is entitled to claim schedule c automobile expenses of dollar_figure whether he is entitled to claim schedule c office expenses of dollar_figure whether he is subject_to self-employment_tax of dollar_figure and whether he is liable for an accuracy-related_penalty under section of dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in el paso texas a insurance_business from approximately through petitioner worked as an insurance agent for american income life_insurance co american as part of its business practice american would pay petitioner the year’s commissions in advance for each insurance_policy petitioner sold during the year petitioner also would receive a renewal commission provided that the insured renewed the policy american would also lend petitioner funds to cover expenses related to his business for american all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent issued a notice_of_deficiency claiming inter alia a negligence_penalty of dollar_figure however because of petitioner’s reliance on a letter from the attorney who represented him during the insurance_company settlement respondent concedes the penalty on the portion of the underpayment related to this settlement because of the advance_payment of commissions and loans made to petitioner american regularly carried a debt on its books for petitioner in when petitioner left employment with american he had an obligation to repay american for commission advances and loans after petitioner resigned from american he worked for capitol american group of companies capitol and life usa insurance co life usa during the year in issue petitioner received income of dollar_figure and dollar_figure from capitol and life usa respectively b lawsuit and settlement agreement in american sued petitioner in the 74th judicial district_court of mclennan county texas for allegedly taking policyholders from american and for advances and loans american had made to petitioner during his employment petitioner threatened to countersue on date petitioner entered a settlement agreement with american settlement agreement the settlement agreement provided that american would look exclusively to renewal_commissions due or to become due to petitioner to satisfy the outstanding loan balance in exchange petitioner released all claims and rights to renewal_commissions attributable to past services rendered for american that were due to petitioner or to become due in the future c automobile expenses for his work-related travel petitioner estimated total mileage for at big_number miles petitioner did not maintain a log of work-related travel during d home_office expenses petitioner lived with his girlfriend and maintained a home_office in her house petitioner paid her dollar_figure per week in cash neither petitioner nor his girlfriend allocated a specific_portion of the weekly payment to particular expenses instead petitioner left it to his girlfriend’s discretion how the money was to be used petitioner did not maintain receipts for any home_office expenses e tax_return on date petitioner timely filed his federal_income_tax return on his return petitioner claimed income from insurance and other sales of dollar_figure after schedule c deductions of dollar_figure and dollar_figure for automobile and office expenses respectively because of a move from albuquerque new mexico to el paso texas petitioner never received the forms issued for his income from american capitol or life usa for his tax_year respondent issued a notice_of_deficiency to petitioner regarding his tax_year in the notice_of_deficiency respondent determined inter alia that for the year petitioner failed to report schedule c nonemployee compensation of dollar_figure that petitioner is not entitled to claim schedule c automobile expenses or office expenses of dollar_figure and dollar_figure respectively and that petitioner is subject_to self-employment_tax of dollar_figure a unreported income opinion sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided the definition of gross_income is broad 348_us_426 and exclusions from gross_income are narrowly construed 504_us_229 499_us_573 respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner must prove those determinations wrong in order to prevail rule a 290_us_111 as relevant to the present case petitioner asserts that the settlement agreement provided for this amount comprises form_1099 income of dollar_figure from american dollar_figure from capitol and dollar_figure from life usa petitioner does not contend that sec_7491 is applicable to this case sec_7491 is in any event inapplicable because of petitioner’s failure to comply with the substantiation and recordkeeping requirements of sec_7491 or to introduce credible_evidence within the meaning of sec_7491 forgiveness of the debt to american in in exchange for american’s right to keep petitioner’s renewal_commissions respondent argues that petitioner received income from the renewal_commissions when american credited these commissions against the outstanding advances and loans in for the reasons stated below we agree with respondent generally income is taxable when it is received sec_451 when a person receives amounts without an obligation to repay them and without restriction as to their disposition or use those amounts are income to the person 366_us_213 the proceeds of a loan are generally not taxable as income because the benefit of the income is offset by an obligation to repay 384_f2d_748 5th cir 106_tc_184 affd in part revd in part and remanded 318_f3d_924 9th cir the determination of whether moneys received are the proceeds of a loan or income is to be made upon consideration of all of the facts 54_tc_905 in the context of insurance agents who receive advances based on future commission income whether those advances constitute income depends on whether at the time of the making of the payment the agent had unfettered use of the funds and whether there was a bona_fide obligation on the part of the agent to make repayment dennis v commissioner tcmemo_1997_275 in many instances repayment is simply made out of future earned commissions where the repayments will be taken only from future commissions earned and the agent will not become personally liable in the event that the future income does not cover the repayment schedule the payments will constitute income to the agent for each year to the extent he received them 26_tc_666 these payments are nothing more than disguised salary 55_tc_85 however in the situation where the advances are actually loans when the repayments are offset directly by the future earned commissions then the agent will have either commission income or cancellation_of_indebtedness_income at the time of the offsets cox v commissioner tcmemo_1996_241 cf warden v commissioner tcmemo_1988_165 although petitioner’s employment with american terminated in he continued to earn renewal_commissions on policies he had sold before his departure as provided in the settlement agreement instead of paying these commissions to petitioner american credited his account showing outstanding advances in accordance with his settlement agreement with american when american made the advances to petitioner he was not taxable on them because they were in effect loans see beaver v commissioner supra pincite when the commissions he earned after his departure from american were credited to his account however petitioner’s obligation to repay the loans was reduced by those amounts and the reduction of that obligation constituted the receipt of taxable_income see 311_f2d_913 2d cir affg tcmemo_1961_285 on the basis of the foregoing we find that petitioner failed to report commission income in the amount determined by respondent b schedule c expenses deductions are a matter of legislative grace and the taxpayer has the burden of showing that he is entitled to any deduction claimed rule a 292_us_435 during petitioner continued his business as an insurance agent petitioner however failed to maintain adequate_records to substantiate claimed deductions for his automobile and home_office expenses automobile expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_274 however automobile expenses are not deductible as a business_expense and will be disallowed in full unless the taxpayer satisfies strict substantiation although the amount determined by respondent includes form_1099 income from capitol and life usa petitioner concedes this point and therefore the issue merits no further discussion requirements these include adequate_records or other corroborating evidence of the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 affd 412_f2d_201 2d cir maher v commissioner tcmemo_2003_85 petitioner claims he is entitled to deduct dollar_figure in business_expenses related to mileage traveled for work petitioner testified that he recorded annual mileage on december of each year which tended to average approximately big_number miles and used that odometer reading as his mileage log to then take percent as a deduction for work-related travel petitioner however submitted no documentation or receipts to substantiate any of the business_expenses he claims he incurred in accordingly we conclude petitioner is not entitled to deduct mileage as an automobile expense home_office expenses sec_280a generally provides that no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer’s residence sec_280a provides exceptions to the general_rule of sec_280a and requires that expenses be allocated between the business and personal_use of the dwelling thus as relevant herein sec_280a does not apply to any item to the extent that the item is allocable to a portion of the dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see sec_280a accordingly in order to qualify under sec_280a a portion of petitioner’s dwelling must be exclusively used on a regular basis as the principal_place_of_business for his trade_or_business see 94_tc_348 petitioner has not established that he made expenditures or that he allocated the expenses between personal and business use petitioner did not provide any evidence of expenditures_for the home_office petitioner testified that he paid dollar_figure per week to his friend to reside in her home and she was entitled to use these funds for any purpose however petitioner failed to provide any substantiation beyond his testimony that the expenditures were pursuant to a trade_or_business though petitioner claims that a portion of this weekly payment included expenses associated with the home_office he provided neither any receipts showing the expenditures nor any evidence to indicate any allocation of expenses we need not examine the technical requirements of sec_280a regarding the use of a portion of a residence as a home_office because in any event petitioner has failed to substantiate any home_office expenses accordingly petitioner is not entitled to a home_office deduction under sec_280a c self-employment_tax sec_1401 imposes a tax upon the self-employment_income of every individual self-employment_income consists of gross_income an individual derives from carrying on any trade_or_business sec_1402 and b 102_tc_394 petitioner’s self-employment_tax has increased because of the increase in income from the disallowance of claimed schedule c business_expenses and the inclusion of unreported income petitioner admits that he was self-employed and he earned his income from his business as an insurance agent accordingly we sustain respondent’s determination that petitioner is liable for self-employment_tax see rule a 64_tc_974 d negligence_penalty sec_6662 provides for an accuracy-related_penalty equal to percent of the underpayment if the underpayment was due to a taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person we note that although full-time life_insurance salesmen are statutory employees and not liable for self-employment_tax the record does not establish that petitioner was a full-time_salesman or a life_insurance salesman in sec_1402 c and d a d b would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part vacating and remanding in part t c memo affg tcmemo_1995_46 as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a taxpayer may however avoid the application of the accuracy- related penalty by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which he or she attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioner concedes he did not report form_1099 income from capitol and life usa in additionally we have found that petitioner failed to maintain adequate_records related to claimed automobile and home_office expenses therefore we find the underpayment due to the omitted form_1099 income and the disallowed schedule c expenses to be attributable to negligence or disregard of rules and regulations we have found that petitioner did not report an additional dollar_figure of income for nevertheless respondent concedes that the omission of the form_1099 income from american was justified because of petitioner’s reliance on a letter from the attorney who represented him during his settlement with american accordingly no penalty will be imposed on this portion of the underpayment we conclude that petitioner is liable for a penalty pursuant to sec_6662 for in the recalculated amount of dollar_figure in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
